Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 12, 15-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102010029719Al (Meierhofer) (provided by applicant). 

Regarding claim 11, Meierhofer discloses A vehicle, comprising: a hinge(3,4,16,See Fig. 3-5)  which is arranged between the hood (Not shown, ‘front cover’ see abstract) and a counter-element(16) of the vehicle, wherein the hinge is configured both for opening the hood and for lifting the hood in a closed state(see pg2, line 1-2 of attached machine translation); and a lifting-piston actuator(1,2) for introducing a lifting movement of the hood, wherein the lifting-piston actuator has a piston element(1) which is connectable to the hinge and/or to the hood in a form-fitting connection, in order to limit a freedom of movement of the hood.

Regarding claim 12, further comprising the hinge system according to claim 11, wherein the hinge has a strap element(17’) with a holding region (21)  for the form-fitting connection to the piston element, and the holding region is movable by the hinge in a piston displacement of the piston element (See fig. 3-5, the holding region is movable by the hinge in a piston displacement of the piston element).

Regarding claim 15 The hinge system according to claim 12, further comprising: an elastic element(19) for application of a force (through the strap element 17’) to the piston element(1) in a direction of the holding region and/or for blocking the piston element in the holding region. 

Regarding claim 16, further comprising the hinge system according to claim 12, wherein the hinge comprises: a hinge upper part with a main link(3) and a hood part(4); two links(14,15) which are each attached rotatably to the main link (3) and to the counter- element(16) of the vehicle, in order to produce a four-bar mechanism(3,14,15,16) wherein the hood part is configured for fastening to the hood, wherein the hood part is fastened to the main link so as to be rotatable at a bearing point (5) and is connected to the main link in a non-rotatable manner by a fixing element(7-figs 1-2, 22/23-fig.3-5) and wherein the fixing element is releasable by the lifting-piston actuator, in order to achieve torsion between the hood part and the main link(see pg3, para [0008] of attached machine translation, Fig.1, Fig,2).

Regarding claim 17, further comprising the hinge system according to claim 16, wherein the strap element(17’) is fixedly coupled with the hinge upper part (3,4) (see fig. 3) (further, see pg3, para [0010] of attached machine translation).

Regarding claim 18, further comprising the hinge system according to claim 16, wherein the strap element (17’) is fastened to the main link (3) (see fig. 3). 

Regarding claim 20, the hinge system according to claim 16, wherein the hood part is mounted via a holding element(A in annotated fig 2 below) in a slot of the main link(B in annotated fig 2 below), so that a maximum torsion angle is established between the main link (3) and the hood part (4). 

    PNG
    media_image1.png
    505
    526
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meierhofer (DE102010029719Al) in view of Szente (US Pub 2019/0338567).

Regarding claim 21, Meierhofer discloses A vehicle, comprising: a hinge(3,4,16,See Fig. 3-5)  which is arranged between the hood (Not shown, ‘front cover’ see abstract) and a counter-element(16) of the vehicle, wherein the hinge is configured both for opening the hood and for lifting the hood in a closed state(see pg2, line 1-2 of attached machine translation); and a lifting-piston actuator(1,2) for introducing a lifting movement of the hood, wherein the lifting-piston actuator has a piston element(1) which is connectable to the hinge and/or to the hood in a form-fitting connection, in order to limit a freedom of movement of the hood, wherein the hood is lifted by the hinge system to a predefined protection height(pedestrian safety position, ABS). Meierhofer however does not teach during the lifting action, an overswing is limited to maximum of 25% above the predefined protection height. Szente teaches a similar vehicle with a hood and a hinge system(figure 1A), where the hood is lifted to a predefined protection height( H3 when in pedestrian protection position, as seen in figures 30F and 32C), where during the lifting action, an overswing is limited to a maximum of 25% above the predefined protection height(see para[0104] where the hood is maintained in the deployed state, such that it cannot overswing beyond the predefined protection height). Maintaining the hood in the predefined protection height can prevent injury to a pedestrian struck by the vehicle(see para[0003]). It would have been obvious to one of ordinary skill in the art as of the effective filing date to limit the overswing of the hood during the lifting action to a maximum of 25% above the predefined protection height in order to maintain the hood at the predefined pedestrian protection height to help prevent injury to a pedestrian in the event of a collision, as taught by Szente. 
Regarding claim 22, Meierhofer in view of Szente discloses a vehicle according to claim 21, however Meierhofer does not provided dimensions for the predefined protection height, or that it is approximately 60mm. Szente teaches a similar hinge system with a predefined protection height and also teaches the height could be 60mm(see Szente para[0080]). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to set the predefined protection height of the hinge system of Meierhofer to 60mm as taught by Szente, as this would help provide protection to pedestrians in the event of a collision as taught by Szente (see para [0003]).

Allowable Subject Matter
Claim 13, 14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As detailed above, Meierhofer (DE102010029719Al) teaches the elements recited in claim 12, however Meierhofer does not teach the holding region is a region of a through-opening in the strap element, the through-opening comprises a through-region with a larger cross section than the holding region, and the piston element is passable through the strap element at the through-region and not passable through the strap element at the holding region as recited in claims 13.
Claim 14 would be allowable because it depends from claim 13.
Regarding claim 19, Meierhofer (DE102010029719Al) teaches the elements recited in claim 16, however Meierhofer does not teachPage 4 of 7Application No. To be determined Attorney Docket No. 080437.PE073USthe fixing element has a predetermined breaking point that can be broken by the lifting-piston actuator and/or a latch device which can be actuated by the lifting-piston actuator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMS DHANANI whose telephone number is (571)272-6255. The examiner can normally be reached Monday - Friday (out of office every other Friday) - 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on (571) 272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.D./Examiner, Art Unit 4175                                                                                                                                                                                                        


/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632